ORDER OF SUSPENSION UPON CONVICTION
The Indiana Supreme Court Disciplinary Commission filed a "Notice of Conviction *633and Request for Suspension" pursuant to Admission and Discipline Rule 28, Section 10(e), as amended May 25, 1998.
This Court, being duly advised, now finds that the Respondent, Thomas F. Astbury, Jr., is an attorney duly admitted to practice law in the State of Indiana, having been so admitted on October 12, 1978. We find further that he was convicted on March, 1993, in the United States District Court for the Western District of Texas, Case Number EP-92-CR-387 B, of one count of Conspiracy to Make False Statements in Naturalization Applications in violation of 18 U.S.C. 371 and 1015(d), a felony under the laws of the United States. This Court finds further that, pursuant to Ad-mis.Dise.R. 28(11)(a) and (b), the Respondent should be suspended from the practice of law in this state pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that Thomas F. Astbury, Jr. is suspended from the practice of law effective thirty (80) days from the date of this order. Pursuant to Admis.Dise.R. 28(11)(b), the Respondent may, within twenty (20) days from the date of this order, assert in writing any deficiency that establishes why the suspension should not take effect.
The Clerk of this Court is directed to send notice of this Order to the parties and their attorneys by certified or registered mail and to all other entities by regular mail pursuant to Admis.Dise.R. 28(8)(d).
Done at Indianapolis, Indiana, this day 22nd of October, 1998.
/s/ Randall T. Shepard Chief Justice of Indiana
All Justice concur.